               CASE 0:19-cr-00128-JRT-TNL Document 28 Filed 08/01/19 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA
                                CRIMINAL MOTION HEARING

United States of America,                                            COURT MINUTES
                                                                      BEFORE: Tony N. Leung
                               Plaintiff,                              U.S. Magistrate Judge
v.                                                      Case No:         19-cr-128 (JRT/TNL)
                                                        Date:            August 1, 2019
Percy Lee Strother, Jr. (1),                            Court Reporter: Tim Willette
                                                        Courthouse:      Minneapolis
                               Defendant.               Courtroom:         9W
                                                        Time Commenced: 1:05 p.m.
                                                        Time Concluded: 3:15 p.m.
                                                        Sealed Hearing Time: n/a
                                                        Time in Court:     2 Hours & 10 Minutes
                                                        Hearing Type: Evidentiary

APPEARANCES:
     Plaintiff: Bradley M. Endicott, Assistant U.S. Attorney
     For Defendant Percy Lee Strother, Jr. (1): John S. Hughes & Steven Wright, CJA

Deft(s). addtl briefs due: September 12, 2019   Govt. addtl briefs due: September 26, 2019

Non-Dispositive motions taken under advisement as of today: 15, 16, 17, 18, and 19
Dispositive motions taken under advisement as of 9/26/2019: 20, 21, and 22

☒ ORDER TO BE ISSUED ☐ NO ORDER TO BE ISSUED ☒ R&R TO BE ISSUED              ☐ NO R&R TO BE ISSUED
   ☐ Exhibits retained by the Court ☐ Exhibits returned to counsel

Reset Hearings:
Voir Dire/Jury Instruction Due Date: 10/7/2019
Trial Date: 10/21/2019 at 9:00 a.m. Before: Chief District Judge John R. Tunheim. Crtrm: 15, Minneapolis

Additional Information: The Court heard testimony from Sergeant Robert Topp of the Plymouth Police
Department, Office Miguel Robles of the New Hope Police Department, Office Marcus Ottney of the Minneapolis
Police Department, and Sergeant Seth Augdahl of the Hennepin County Sheriff’s Office. The Government offered
and the Court received Government exhibits 1 through 13. Defendant offered and the Court received Defendant
exhibits 1 and 2.



                                                                                                       s/JRE
                                                                                      Signature of Law Clerk
